Per Curiam.
The defendant George Betz was jointly indicted with C. F. Moore and Robert Duvalle for the larceny of four gold coins, each of the value of $20, the property of the Johnson-Oliphant Company, a corporation. Upon a separate trial, Betz was con" victed thereof, and, being sentenced to imprisonment *598in the penitentiary for the term of three years, he appeals, assigning as error the admission of certain testimony over his objections, permitting the alleged misconduct of the prosecuting attorney, and the giving and refusal of certain instructions. In State v. Moore, 32 Or. 65 (48 Pac. 468), the errors here assigned were duly considered and decided adversely to appellant’s contention, and for the reasons given ill that case, the judgment in the case at bar is affirmed.
Affirmed.